Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                              
Response to after final
The amendment and arguments overcame the rejection as discussed in the interview on 06/23/2022. Prosecution is reopened and a new nonfinal issued below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1: a means for moving the slide carriage – “a linear actuator 60 for moving a slide carriage 62” (paragraph 53) or a similar structure capable of moving a slide carriage
Claim 25: a means for moving the cartridge – “an output shaft of the motor 30” (paragraph 40) or a similar structure capable of moving the cartridge receiving area
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 25, 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US20170058245A1 published 03/02/2017; hereinafter Shah) in view of Barth et al (US20030223796A1 published 12/04/2003; hereinafter Barth).
Regarding claim 1, Shah teaches a tissue processing system (tissue processing apparatus 222 – Figs. 27-30) for processing a laboratory slide, said system comprising: 
an enclosure (an enclosure 12 having an interior space for accommodating automated—equipment for processing the slides – paragraph 49) comprising interconnected structural members (“interconnected structural members” is interpreted as structures connected, directly or indirectly, to the enclosure) (a baseplate 13 for supporting the automated equipment is mounted inside of enclosure 12 – Fig. 1); 
a slide carriage (laboratory slide 223 is mounted to a carrier 320 – Fig. 27) mounted to one of the interconnected structural members for receiving the laboratory slide; 
a cartridge (fluid cartridge assembly 224 – Figs. 27-30) that is positioned at an elevation above the laboratory slide (fluid cartridge assembly 224 is above the laboratory slide 223 – Fig. 27), wherein the cartridge comprises discrete wells that are each filled with reagent fluid (fluid cartridge assembly 224 has fluid-containing wells 264 – paragraph 138 and Fig. 30), each discrete well having an exit port (opening at the bottom of each well leading to a vertical passage 300 – Fig. 33 and paragraph 150) through which fluid is distributed directly onto the laboratory slide (fluids flows form the wells 264 to exit port 306, through which the fluid exits the fluid cartridge assembly 224 and is directed onto the slide 223 – paragraph 150), wherein each exit port is positioned at an elevation directly above the laboratory slide (opening at the bottom of each are above the laboratory slide 223 – Fig. 27); and 
means for moving the slide carriage (driver 326 is mounted to the translating shaft of the actuator 324 and linear actuator 324 is mounted adjacent the carrier 320 – Fig. 27).
However, Shah does not teach that a manifold that is fixedly mounted to one of the interconnected structural members and positioned at an elevation directly above the laboratory slide, wherein the manifold comprises outlet ports positioned to direct a fluid stream onto the laboratory slide, wherein the outlet ports are fluidly isolated and fluidly disconnected from the exit port of each discrete well of the cartridge; and the slide moves relative to the outlet ports and the exit port to adjust a point on the laboratory slide at which the fluid stream fluid is delivered onto the laboratory slide by either the manifold or the cartridge.
Barth teaches a device for printing of high density arrays of biological and chemical assays to a substrate comprising a manifold (a manifold body 316 and capillary holder 318 – Fig. 3) that is fixedly mounted to one of the interconnected structural members and positioned at an elevation directly above the laboratory slide (the capillary holder 318 is at an elevation directly above a substrate 382 – Fig. 3), wherein the manifold comprises outlet ports positioned to direct a fluid stream onto the laboratory slide (the manifold body 316 and capillary holder 318 have one or more of tips 352 for delivering droplets of selected one or more fluids to substrate 382 – Fig. 3 and paragraph 48), wherein the  outlet ports are fluidly isolated and fluidly disconnected from the exit port of each discrete well of the cartridge (the manifold body 316 and capillary holder 318 are fluidly isolated and fluidly disconnected from a cartridge – Fig. 3); and 
the slide moves relative to the outlet ports and the exit port to adjust a point on the laboratory slide at which the fluid stream fluid is delivered onto the laboratory slide by either the manifold or the cartridge (a substrate 382 located on a movable stage 378 and a controller 372 programed to permit controlled motion in three mutually perpendicular directional axes plus rotation in three mutually perpendicular rotational axes – paragraph 45-46). It would be advantageous to use the manifold body 316, capillary holder 318, and movable stage 378 to gain the additional function of three directional movement and rotation controls as is well known in the art as taught by Barth. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Shah, by substituting the linear actuator 324 with the manifold body 316, capillary holder 318, and movable stage 378, taught by Barth, to gain the above advantage. One of ordinary skill would have expected that this direct substitution could have been performed with a reasonable expectation of success because Shah and Barth both teach slide processing devices.
Regarding claim 2, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the laboratory slide is oriented at an angle with respect to a horizontal plane such that the fluid stream flows down along the laboratory slide by gravity (the slide 223 is at an angle with respect to a horizontal plane – Figs. 34-35).
Regarding claim 3, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the means for moving is a linear actuator or motor that is configured to translate the slide carriage with respect to the outlet ports (a movable stage 378 and a controller 372 programed to permit controlled motion in three mutually perpendicular directional axes plus rotation in three mutually perpendicular rotational axes – Barth paragraph 45-46), which are stationary (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 mounted to the enclosure 12 – Shah paragraph 49 and Barth Fig. 3).
Regarding claim 5, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the manifold comprises a second outlet port of the  outlet ports (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 with  of tips 352 for delivering droplets – Shah paragraph 49 and Barth Fig. 3) for distributing a different fluid stream onto the laboratory slide (exit ports 306 are capable of delivering different fluids from multiple wells 264 – Figs. 30-31).
Regarding claim 7, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the manifold comprises two different fluid passageways for transporting two different fluids through the two different fluid passageways without mixing the two different fluids together within the two different fluid passageways (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 with multiple capillaries 304 leading to one or more tips 352 for delivering droplets – Shah paragraph 49 and Barth Fig. 3).
Regarding claim 8, Shah, modified by Barth, teaches the tissue processing system of claim 1, further comprising a movable piston (two cylindrically-shaped pistons 260 – paragraph 138 and Figs. 29A-B) for selectively and sequentially interacting with each well of the cartridge (Each piston 260 is configured to interact with a single pin 262 in a fluid-containing well 264 of the fluid cartridge assembly 224 to deliver the fluid to the slide 223 – paragraph 138).
Regarding claim 9, Shah, modified by Barth, teaches the tissue processing system of claim 8, further comprising a motor for moving the cartridge (a fluid cartridge assembly 224 attached to a linear actuator 225 that may be mounted to a drive device that is capable of moving the linear actuator 225 in the X, Y and/or Z directions for interacting with a plurality of fluid cartridge assemblies 224 – paragraph 134) with respect to the laboratory slide to selectively align the wells with the laboratory slide (a drive device that is capable of moving the linear actuator 225 in the X, Y and/or Z directions is capable of the attached a fluid cartridge assembly 224 in the X, Y and/or Z directions relative to the slide 223 – Fig. 27).
Regarding claim 25, Shah, modified by Barth, the tissue processing system of claim 1, further comprising means for moving the cartridge with respect to the slide (a movable stage 378 and a controller 372 programed to permit controlled motion in three mutually perpendicular directional axes plus rotation in three mutually perpendicular rotational axes – Barth paragraph 45-46) to align the exit port of each individual well of the cartridge with the slide (the movable stage 378 capable of tips 352 for delivering droplets of selected one or more fluids to substrate 382 – Barth paragraph 45-46), or vice versa; and 
a reader for reading a cartridge code printed on the cartridge (Tissue processing apparatus 10 may include a barcode reader for reading barcodes on slides 15 and/or cartridge assembly 11 – paragraph 72), the cartridge code containing processing instructions for the slide (Bar code information for each slide 15 and/or fluid pack 17 is then input into controller 34 of tissue processing apparatus 10 by a bar code reader – paragraph 74), 
wherein the system is configured to 
(i) dispense fluid from the exit port of each well of the cartridge (Controller 34 then causes motorized carriage 36 to move downward along the Z direction so that piston 40 of carriage depresses said one or more pins 42 of slide cartridge assembly 11, according to a pre-determined processing protocol, causing fluid to be delivered through cartridge assembly 11 onto a slide 15 – paragraph 76) based upon the cartridge code printed on the cartridge (Once the bar code information is input into controller 34 – paragraphs 74-75) 
or (ii) dispense fluid from the manifold based upon the cartridge code printed on the cartridge.
Regarding claim 28, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the outlet ports are stationary and do not move with respect to the enclosure (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 mounted to the enclosure 12 and does not move – Shah paragraph 49 and Barth Fig. 3).
Regarding claim 29, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the outlet ports are positioned at a different elevation than the exit port (the tips 352 for delivering droplets are above the movable stage 378 holding the substrate 382 – Barth Fig. 3 and paragraph 45-46).
Regarding claim 30, Shah, modified by Barth, teaches the tissue processing system of claim 1, further comprising one or more pumps connected to the manifold for delivering one or more fluids through the manifold (the manifold body 316 comprises pin-in-capillary where the pins function as pumps to move fluids – Barth Fig. 3 and paragraph 14).
Regarding claim 31, Shah, modified by Barth, teaches the tissue processing system of claim 30, wherein the one or more pumps are not configured to deliver fluid through the cartridge (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 are fluidly isolated and fluidly disconnected from the fluid cartridge assembly 224).
Regarding claim 32, Shah, modified by Barth, teaches the tissue processing system of claim 30, wherein the manifold comprises two different fluid passageways that are fluidly disconnected from each other (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 with multiple capillaries 304 leading to one or more tips 352 for delivering droplets – Shah paragraph 49 and Barth Fig. 3), wherein one pump of the one or more pumps is connected to one of the two different fluid passageways and another pump of the one or more pumps is connected to the other of the two different fluid passageways (the manifold body 316 comprises pin-in-capillary where the pins function as pumps to move fluids and are all in different capillaries 304 – Barth Fig. 3 and paragraph 14).
Regarding claim 33, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the cartridge and the manifold are separate components that are not connected together (Shah, modified by Barth, teaches the manifold body 316 and capillary holder 318 are fluidly isolated and fluidly disconnected from the fluid cartridge assembly 224).
Regarding claim 34, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the outlet ports of the manifold are not fluidly connected to any of the wells (Shah, modified by Barth, teaches the fluid cartridge assembly 224 and manifold body 316 and capillary holder 318 are not fluidically connected together – Barth Fig. 3 and Shah Fig. 27).
Regarding claim 35, Shah, modified by Barth, teaches the tissue processing system of claim 1, wherein the manifold and the cartridge handle different fluid streams (Shah, modified by Barth, teaches the fluid cartridge assembly 224 and manifold body 316 and capillary holder 318 are not fluidically connected together – Barth Fig. 3 and Shah Fig. 27).
Claims 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, modified by Barth, as applied to claims 1 and 25 above, in view of Kram et al (US20080102006A1 published 05/01/2008; hereinafter Kram).
Regarding claim 6, Shah, modified by Barth, the tissue processing system of claim 1, wherein the slide is mounted in a slide holder (slide 223 is positioned in a cradle 323 – Fig. 28), and the slide holder is removably mounted to the slide carriage (slide 223 is positioned in a cradle 323 that is rotatably mounted in a carrier 320 by one or more pins 322 – Fig. 28 and paragraph 155).
However, Shah, modified by Barth, does not teach the slide holder comprises an absorbent pad that is positionable against an edge of the laboratory slide and is configured to absorb waste fluid travelling along a surface of the laboratory slide.
Kram teaches a slide processing device wherein the slide holder (a platen 10 – Fig. 1) comprises an absorbent pad (absorbent pads 116 – Fig. 3) that is positionable against an edge of the laboratory slide and is configured to absorb waste fluid travelling along a surface of the laboratory slide (absorbent pads 116 that can be included to capture liquids that pass through intersecting gaps 110 to the lower side of the platen 100 – Fig. 3 and paragraph 41). It would be advantageous to used absorbent pads to prevent spills and leaks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier and cradle, as taught by Shah as modified by Barth, with the absorbent pads, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Barth, and Kram all teach slide processing devices.
Regarding claim 27, Shah, modified by Barth, teaches the system of claim 25 (the IHC tissue processing system 222 shares many on the same features as the previously-described tissue processing system 10 – paragraph 131), further comprising another reader for reading a slide code printed on the slide (operator could manually scan each bar code on the slide 15 and/or fluid pack 17 and upload that information to controller 34 using an external bar code reader – paragraph 74), the slide code containing processing instructions for the slide (Bar code information for each slide 15 and/or fluid pack 17 is then input into controller 34 of tissue processing apparatus 10 by a bar code reader – paragraph 74), wherein the system is configured to identify a procedure type for the slide based on the slide code (Bar code information for each slide 15 and/or fluid pack 17 – paragraph 74) and identify a procedure type for the cartridge based on the cartridge code (Bar code information for each slide 15 and/or fluid pack 17 – paragraph 74).
However, Shah, modified by Barth, does not teach wherein the system is configured to alert an end user if the procedure types do not match.
Kram teaches a slide processing device wherein the system is configured to alert an end user if the procedure types do not match (alert a user that a particular reagent or set of processing parameters is not providing an appropriate amount of staining – Kram paragraph 69). It would be advantageous to alert the user to a processing parameters mismatch to prevent processing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, as taught by Shah as modified by Barth, with the additional function to alert a user, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Barth, and Kram all teach slide processing devices.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, modified by Barth, as applied to claim 25 above, in view of Bae et al (US20140065033A1 published 03/06/2014; hereinafter Bae).
Regarding claim 26, Shah, modified by Barth, teaches the system of claim 25.
However, Shah, modified by Barth, does not teach wherein the system is configured to identify an expiration date in the cartridge code and alert an end user that the cartridge has expired prior to dispensing fluid from the cartridge.
Bae teaches a system for specimen analyzing wherein the system is configured to identify an expiration date in the cartridge code (identification code 111 may be an expire data of the specimen analyzing kit 10 – paragraph 125) and alert an end user that the cartridge has expired prior to dispensing fluid from the cartridge (the control unit may output an error message for expired analysis kits – paragraph 130). It would be advantageous to alert and end user to expiration dates to prevent processing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barcode, as taught by Shah as modified by Barth, with a code containing expiration data, taught by Bae, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Barth, and Bae all teach barcode readers and barcode labels for sample processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797